DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 14, 2020 has been entered.

Response to Amendments
Applicant’s arguments filed on September 14, 2020 have been entered.
Claims 1-3, 6-7, 9-14, 16, and 18-20 have been amended.

Response to Arguments
Applicant’s arguments filed on September 14 have been fully considered but moot because not persuasive. 

Applicant’s first argument: 
By way of introduction, Applicant notes that claims 1, 9 and 13 capture the embodiment of FIG. 1 as described in Par. [0012] - [0022] of the originally filed specification.
l, 9 and 13. FIG. 1 also depicts presentation 126.
In FIG. 1, and in claims 1, 9 and 13, (i) contact lenses 104 and 116 receive first and second video content, respectively, of the presentation 126; (ii) contact lenses 104 and 116 transmit the first and second video content to the first and second devices 106 and 118, respectively; and (iii) master device 128 receives the first and second video content from the first and second devices 106 and 118, respectively.
The Examiner argues that: (i) Ekambaram discloses first and second wearable devices (representing the first and second contact lenses) and a computer system (representing the master device), but does not disclose the first and second devices . Tang discloses first and second smart phones paired with first and second smart contact lenses and representing the first and second devices, respectively.
Applicant respectfully contends that claims 1, 9 and 13 are not unpatentable over Ekambaram in view of Tang, because Ekambaram in view of Tang does not teach or suggest each and every feature of claims 1, 9 and 13. 
An example of why claims 1, 9 and 13 are not unpatentable over Ekambaram in view of Tang is that Ekambaram in view of Tang does not teach or suggest the feature:
“receiving, by a master device, a first video content of a presentation from a first device paired with a first set of smart contact lenses comprising one or more first video cameras that captured the first video content of the presentation during the presentation, wherein the first set of smart contact lenses is worn by a first participant of the participants during the presentation, ...

The Examiner argues (office action, pages 5 and 8): “Ekambaram teaches ... receiving, by the one or more processors, a first video content of a presentation from a comprising one or more first video cameras that captured the first video content of the presentation during the presentation ([0023] The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them)([10056, 0058, 0053]). wherein the first set of smart contact lenses is{ worn by a first participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen.
Ekambaram does not explicitly teach first, device paired with a first set of smart contact lenses, ... second device paired with a second set of smart contact lenses, ...
Tang teaches first device paired with a first set of smart contact lenses [00281 Fig. 3 smart glasses is paired with smart phone)”.
In response, Applicant asserts that the preceding argument by the Examiner does not identify a disclosure in Ekambaram in view7 of Tang that the computer system (representing the master device) receives the first and second video content from the first and second smart phones (representing the first and second devices), respectively.
Furthermore, Applicant notes that Ekambaram, Par. [0003] recites: “the computer system ... obtaining a plurality of live video feeds of a scene from a plurality of wearable devices”.
Thus, a receiving by the computer system (representing the master device) of the live video feeds from the first and second smart phones (representing the first and second devices) would 7 of live video feeds from the plurality- of wearable devices.
Therefore, Ekambaram in view of Tang does not discl ose the preceding feature of claims 1,9 and 13.

Examiner’s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues Ekambaram does not teach the master device or computer system, however as presented below, Ekambaram teaches such a subject matter ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,). Examiner interpreted centralized server or servers as Master device. 
Applicant argues that Ekambaram does not teach first and second wearable device without providing details, however as presented here Ekambaram teach such a subject matter ([0014] Fig. 1 group of individuals 102a, 102b, 102c and more)([0015]  respective wearable device of each viewer/student)([0020-0021] first student, second student). 


Applicant’s second argument: 
Since claims 2 and depend from claims 1 and 13, respectively, which Applicant has argued supra to not be unpatentable over Ekambaram in view of Tang under 35 U.S.C. § 103, Applicant maintains that claims 2 and 19 are likewise not unpatentable over Ekambaram in view of Tang under 35 U.S.C. § 103. In addition with respect to claims 2 and 19, Ekambaram in view of Tang does not disclose the feature: ([0018] different angles)([0014 different locations of students])([0014] right side of board, left side of board)
In response, Applicant asserts that the preceding argument by the Examiner does not identify a disclosure in Ekambaram of “the first and the second set of parameters comprise: a number of the participants”

Examiner’s response to applicant’s second argument:
Examiner respectfully disagrees. Applicant argues Ekambaram does not teach number of students without providing additional detail, however as presented below Ekambaram teaches such a subject matter ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals). 

Applicant’s third argument: 
Since claim 8 depends from claim 1 which Applicant has argued supra to not be unpatentable over Ekambaram in view of Tang under 35 U.S.C, § 103, Applicant maintains that claim 8 is likewise not unpatentable over Ekambaram in view of Tang under 35 U.S.C. § 103. In addition with respect to claim 8, Ekambaram in view7 of Tang does not disclose the feature: “wherein the presentation is associated with a collaborative video conference”. 

In response, Applicant asserts that the disclosure of a “video of a scene” in Ekambaram, Par. [00T 5] is not a disclosure of a video conference. 
Therefore, Ekambaram in view of Tang does not disclose the preceding feature of claim 8

Examiner’s response to applicant’s third argument:
Examiner respectfully disagrees. Applicant argues Ekambaram does not teach “wherein the presentation is associated with a collaborative video conference” without providing additional detail, however as presented below Ekambaram teaches such a subject matter ([0015] provide collaborative scene sharing in which images/video of a scene from multiple vantage points) 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321‐ 22, 13 USPQ2d 1320, 1321‐22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 4-5, 8-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, in view of Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang. 

Regarding claim 1, Ekambaram teaches a computer program product, comprising one or more computer-readable hardware storage devices having computer-readable program code stored therein, the computer- readable program code containing instructions executable by one or more processors of a master device ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,) to implement a method for collaborative conferencing  between participants wearing smart contact lenses  said master device comprising the one or more processor and the one or more computer-readable hardware storage devices ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them)([0015]  collaborative scene sharing in which images/video of a scene from multiple vantage points, some of which may include partial obstructions from view of the full scene, are stitched together to provide an aggregated view of the scene to the viewers.){it is well known for an ordinary skilled in the art that servers would have processors, storages and hardware}, said method comprising: 
receiving, by the master device, a first video content of a presentation from a comprising one or more first video cameras that captured the first video content of the presentation during the presentation ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023] The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]) , wherein the first set of smart contact lenses is worn by a first participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the first set of contact lenses comprises the one or more first video cameras, one or more first transmitters, a first storage component, and one or more first display components ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),, and wherein the first video content of the presentation was transmitted by the one or more antennas in the first set of contact lenses from the first storage component in the first set of contact lenses to the first device after the first video content of the presentation was captured during the presentation by the one or more first video cameras in the first set of contact lenses and stored in the first storage component in the first set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles)([0041] A video portion, obtained from a student at the right side of the room) ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,); 
receiving, by the master device, a second video content of a presentation from a comprising one or more second video cameras that captured the second video content of the presentation during the ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]), wherein the second set of smart contact lenses is worn by a second participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the second set of contact lenses comprises the one or more second video cameras, one or more second transmitters, a second storage component, and one or more second display components  ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),  and wherein the second video content of the presentation was transmitted by the one or more antennas in the second set of contact lenses from the second storage component in the second set of contact lenses to the second device after the second video content of the presentation was captured during the presentation by the one or more second video cameras in the second set of contact lenses and stored in the second storage component in the second set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles) ([0027] the remote server(s) can determine which cells of the grid are obstructed versus which cells are not obstructed)([0071 Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,]); wherein the first device, the second device, and the third device are each a hardware device and are different devices ([0014] Fig. 1 group of individuals 102a, 102b, 102c and more)([0015]  respective wearable device of each viewer/student)([0020-0021] first student, second student). 
analyzing by the master device, the first video content to identify a first set of parameters ([0043] a server checks whether video portions depicting an unobstructed view to that portion of the scene are available)([0027] the remote server(s) can determine which cells of the grid are obstructed versus which cells are not obstructed.) ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals). 
analyzing by the master device, the second video content to identify a second set of parameters ([0043] a server checks whether video portions depicting an unobstructed view to that portion of the scene are available.) ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals). 
in response to a determination that the first and the second set of parameters fail to exceed a threshold ([0016] Because non-visible area(s) of a scene vary from one viewer to another, aspects described herein advantageously provide a personalized view of the scene for each viewer by, in part, determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene, )
combining, by the master device, the first video content and the second video content to create a third video content ([0024] such as server(s) preforming aggregation, or other wearable devices. In this regard, the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers)([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.), and 
transmitting, by the master device, the third video content to the first and the second set of contact lenses for display by the one or more first display components in the first set of contact lenses and for display by the one or more second display components in the second set ([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.)([0029] a complete aggregated view is being pushed to a user and displayed fully on a display,. Video portions obtained from the various wearable device may be obtained from different angles, so the video portions may be processed to reduce or eliminate skew and normalize them to a common vantage point for the complete view.)([0029] complete aggregated view is being pushed to a user and displayed fully on a display)([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device)

Ekambaram does not explicitly teach first device paired with a first set of smart contact lenses, wherein said receiving the first video content of the presentation from the first device occurred after the one or more first transmitters in the first set of contact lenses transmitted the first video content of the presentation from the first storage component in the first set of contact lenses to the first device, second device paired with a second set of smart contact lenses, and wherein said receiving the second video content of the presentation from the second device occurred after the one or more second transmitters in the second set of contact lenses transmitted the second video content of the presentation from the second storage component in the second set of contact lenses to the second device, however
Tang teaches first device paired with a first set of smart contact lenses ([0028] Fig. 3 smart glasses is paired with smart phone), 
wherein said receiving the first video content of the presentation from the first device occurred after the one or more first transmitters in the first set of contact lenses transmitted the first video content of the presentation from the first storage component in the first set of ([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,), 
second device paired with a second set of smart contact lenses  ([0028] Fig. 3 smart glasses is paired with smart phone),, 
and wherein said receiving the second video content of the presentation from the second device occurred after the one or more second transmitters in the second set of contact lenses transmitted the second video content of the presentation from the second storage component in the second set of contact lenses to the second device ([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram in view of Tang in order to pair smart glasses to a smart phone and transmit the video between the two devices because it would utilize the smart contact lenses hardware features of the wearable devices to facilitate participants’ tasks more efficiently. 

Regarding claim 2, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the first and the second set of parameters are selected from the group consisting of: a number of the participants ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals)([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board).

Regarding claim 4, Ekambaram and Tang teach the computer program product of claim 1.  
Ekambaram further teaches wherein the first video content is captured within a line of sight of the first participant, and wherein the second video content is captured within a line of sight of the second participant ([0029] Fig. 3  Video portions obtained from the various wearable device may be obtained from different angles, views 312 a, 312 b and 312 c depicted in FIGS. 2A-2C, respectively, are aggregated into an aggregated view 314)([0041] Because grid cells are being received from students at various positions).

Regarding claim 5, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the participants are co-located ([0014]  students in a classroom)([0014] students 102B are co-located as in Fig. 1).

Regarding claim 8, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the presentation is associated with a collaborative video conference ([0015] provide collaborative scene sharing in which images/video of a scene from multiple vantage points) 

Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 1.

Regarding claim 10, Ekambaram and Tang teach the computer system of claim 9.
([0069-0070] Fig. 6 camera, lenses in the wearable device).
Wherein the second set of smart contact lenses comprises: a second lens component configured to be worn on an eyeball of the second participant ([0069-0070] Fig. 6 camera, lenses in the wearable device).


Regarding claim 11, Ekambaram and Tang teach the computer system of claim 10, 
Ekambaram further teaches a sensor component configured to capture the first video content of the presentation ([0069-0071] proximity sensors, light sensors); 
a first display component configured to display the third video content ([0069-0071] Fig. 6 The device includes a display 602, camera 608 ).
wherein the second lens component comprises: a second sensor ([0069-0071] proximity sensors, light sensors, camera 608) component configured to capture the second video content of the presentation; and a second display component configured to display the third video content ([0069-0071] Fig. 6 The device includes a display 602, camera 608 ).

Regarding claim 12, Ekambaram and Tang teach the computer system of claim 9.
Ekambaram  further teaches a first storage component configured to store the first video content ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)
([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)

Wherein the second set of smart contact lenses comprises a second storage component configured to store the second video content ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)
A second transmission component configured to transmit the second video content to a conferencing application of the second device ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)

Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 1.

Regarding claim 15, Ekambaram and Tang teach the method of claim 13. 
Ekambaram further teaches wherein the first and the second set of parameters include a viewing angle associated with a view of the presentation of each of the participants ([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board)

Regarding claim 17, Ekambaram and Tang teach the method of claim 13.
Ekambaram does not explicitly teach wherein the first device is paired via Bluetooth with the first set of smart contact lenses, and wherein the second device is paired via Bluetooth with the second set of smart contact lenses, however 
Tang further teaches wherein the first device is paired via Bluetooth with the first set of smart contact lenses, and wherein the second device is paired via Bluetooth with the second set of smart contact lenses ([0029] the smart glasses and the smart phone are paired using any wireless or wired manners, such as Bluetooth).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram in view of Tang in order to connect the device with the smart contact lenses through Bluetooth because it would utilize easier communication between the two devices and more efficient way to transfer videos and audio between different devices.

Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 2.

Regarding claim 20, Ekambaram and Tang teach the method of claim 13, 
Ekambaram further teaches if the first set of parameters exceed the threshold  transmitting, by the master device, the first video content to the first and the second set of contact lenses for display ([0028][0031] the building of the aggregated views could be handled in a distributed manner, in which a wearable device identifies the video portions that it needs (those for which its view is obstructed) and the video portions for which its view is unobstructed {exceed the threshold}, communicates this to one or more other wearable devices)([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells.),
else if the second set of parameters exceed the threshold  transmitting, by the master device, the second video content to the first and the second set of contact lenses for display ([0028][0031] the building of the aggregated views could be handled in a distributed manner, in which a wearable device identifies the video portions that it needs (those for which its view is obstructed) and the video portions for which its view is unobstructed {exceed the threshold}, communicates this to one or more other wearable devices) ([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells.),,

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram heel, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel.

Regarding claim 3, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram teaches transmitting by the master device, the content to the first and the second device ([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.)([0029] a complete aggregated view is being pushed to a user and displayed fully on a display,. Video portions obtained from the various wearable device may be obtained from different angles, so the video portions may be processed to reduce or eliminate skew and normalize them to a common vantage point for the complete view.) ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,).
Ekambaram and Tang do not explicitly teach receiving, by the master device from the first device, first audio content associated with the presentation, receiving, by master device from the second device, second audio content associated with the presentation, combining, by the one or more processors, the first and second audio content into third audio content, the third audio content, however
Kaheel further teaches receiving, by the master device from the first device, first audio content associated with the presentation ([0031] Fig. 4 receives input from a video streaming engine 405 provided in each video capture device 408 as well as from a moderator 406 also provided in each video capture device)([0021-0022][0032] (audio stream is received together with the video stream where the video capture device also has audio capture)(Fig. 1, Fig. 4  streaming users {multiple participants- elements 102in Fig. 1} have video capturing devices to capture video  of the same event {presentation})(Fig. 2, Block 201, identify video streams of the same event, Block 202 obtain contextual information for each video stream)([0029] video device also comprises audio capture capability); 
receiving, by the master device from the second device, second audio content associated with the presentation ([0031] Fig. 4 receives input from a video streaming engine 405 provided in each video capture device 408 as well as from a moderator 406 also provided in each video capture device) ([0021-0022][0032] (audio stream is received together with the video stream where the video capture device also has audio capture)( Fig. 1, Fig. 4  streaming users {multiple participants- elements 102in Fig. 1} have video capturing devices to capture video  of the same event {presentation})(Fig. 2, Block 201, identify video streams of the same event, Block 202 obtain contextual information for each video stream) ([0029] video device also comprises audio capture capability); 
combining, by the master device, the first and second audio content into third audio content ([0030] Fig. 3 the video content and optionally the audio content is processed by a content analysis engine 313 {master device}. The content analysis engine 313 also comprises functionality to form the output video stream and a streaming manager 314 converts the steam into the appropriate format for provisioning to the entities which require to share the video); and 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to collect audios from different participants and combine them because it would help all participants receiving the same and full combination of video and audio of the presentation so that all participants can have the same rich experience to understand and communicate efficiently in the presentation. 

Regarding claim 6, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene)

Ekambaram and Tang do not explicitly teach transmitting a request to a user to prompt a third participant of the participants, however
Kaheel teaches transmitting a request to a user to prompt the third user ([0033-0039] Fig. 4 the casting director {a user} 401 receives input from moderators 406 {participant} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to send a request to a user because it would help the system provide better experiences to all participants by sending the videos that meet certain criteria. 

Claims 7 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, and Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel, in view of Howell (“Howell”, US 5767897 A) hereinafter Howell. 

Regarding claim 7 Ekambaram, Tang and Kaheel teach the computer program product of claim 6.
Ekambaram, Tang and Kaheel do not explicitly teach wherein the third participant is a speaker of the presentation, however,
([Col. 3 Lines 22-45] Fig. 1 and Fig. 2 the director controller 22 includes an interconnected control section 24 and a video display section 26 arranged to control the distribution of generated audio and video information signals among the sites 121 -12n selectively in accordance with command signals fed to the control section 24 by a teacher, moderator, or lecturer, hereinafter sometimes referred to as a podium speaker)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram, Tang and Kaheel in view of Howell in order to have the third user as the speaker because it would help the speaker control the distribution of the audio and video to all participants in the conference room and maximize the effectiveness of the presentation. 

Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Marsh (“Marsh”, US 20170060917 A1) hereinafter Marsh.
Regarding claim 14, Ekambaram and Tang teach the method of claim 13. 
Ekambaram and Tang do not explicitly teach executing, by the master device, a natural language processing (NLP) algorithm on the first video content to identify a discussion topic associated with the first video content of the presentation, wherein the discussion topic is a parameter of the first set of parameters; P201703535US01Page 26 of 29executing, by the master device, the NLP algorithm on the second video content to identify another discussion topic associated with the second video content of the presentation, wherein the other discussion topic is a parameter of the second set of parameters, however
([0021] the extraction of topics from conversational events {include content items} using natural language processing (NLP) techniques)([0024] a natural language processing (NLP) server 130 {master device}, ), wherein the discussion topic is a parameter of the first set of parameters ([0020] “content item” includes audio clips, movie clips, TV clips, and music videos, as well as content such as video blogging, short original videos, pictures, photos, other multimedia content, etc. Content items may also refer to other types of content, including representations of products (e.g., product listings from online merchants), articles (e.g., reviews, news articles, product descriptions, etc.), chat dialog, slideshow presentations, or any other type of contextual data that may be presented using a display and/or audio device); 
P201703535US01Page 26 of 29executing, by the master device, the NLP algorithm on the second video content to identify another discussion topic associated with the second video content of the presentation ([0021] the extraction of topics from conversational events {include content items} using natural language processing (NLP) techniques) [0024] a natural language processing (NLP) server 130 {master device}, ), wherein the other discussion topic is a parameter of the second set of parameters ([0020] “content item” includes audio clips, movie clips, TV clips, and music videos, as well as content such as video blogging, short original videos, pictures, photos, other multimedia content, etc. Content items may also refer to other types of content, including representations of products (e.g., product listings from online merchants), articles (e.g., reviews, news articles, product descriptions, etc.), chat dialog, slideshow presentations, or any other type of contextual data that may be presented using a display and/or audio device).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang in view of Hegde et al. (“Hegde”, US 20100085416 A1) hereinafter Hegde. 

Regarding claim 16, Ekambaram and Tang teach the method of claim 15.
Ekambaram and Tang do not explicitly teach detecting by the master device, a seating arrangement of each participant based on the viewing angle, however
Hegde teaches teach detecting a seating arrangement of each participant based on the viewing angle ([0034] The device location calibrator 206 {master device} analyzes the location of each device, such as each camera 120, in order to determine spatial relationships {seating arrangement} of the participants)([0037] spatial arrangement is often similar or the same as the seating arrangement of the conference)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Hegde in order to detect the seating arrangement of participants based on the viewing angle because it would provide more accurate and efficient way to determine the location of each participants based upon the angle view of each participant in the conference. 

Claims 18 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel, and further view of Howell (“Howell”, US 5767897 A) hereinafter Howell. 
Regarding claim 18, Ekambaram and Tang teach the method of claim 13.
Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene)
Ekambaram and Tang do not explicitly teach transmitting by the master device a request to a user to prompt a third participant pf the particpants, however
Kaheel teaches transmitting by a master device a request to a user to prompt a third participant pf the particpants ([0033-0039] Fig. 4 the casting director {third participant} 401 receives input from moderators 406 {moderator and video streaming engine are the master device} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to send a request to a user because it would help the system provide better experiences to all participants by sending the videos that meet certain criteria. 

Howell teaches wherein the third particpant is a speaker of the presentation ([Col. 3 Lines 22-45] Fig. 1 and Fig. 2 the director controller 22 includes an interconnected control section 24 and a video display section 26 arranged to control the distribution of generated audio and video information signals among the sites 121 -12n selectively in accordance with command signals fed to the control section 24 by a teacher, moderator, or lecturer, hereinafter sometimes referred to as a podium speaker)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Howell in order to have the third user as the speaker because it would help the speaker control the distribution of the audio and video to all participants in the conference room and maximize the effectiveness of the presentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444